VALHI, INC. ANNOUNCESWCS TO BEGIN CONSTRUCTION AT ANDREWS COUNTYSITE DALLAS, TEXAS August 6, 2008 Valhi, Inc. (NYSE:VHI)announced today that its wholly-owned subsidiary, Waste Control Specialists LLC (“WCS”), had awarded a three-year, $80 million contract to URS to lead the design and construction of new permanent disposal facilities and infrastructure improvements at WCS’ site in Andrews County, Texas. These new facilities will enable WCS to begin operations under its license issued by the Texas Commission on Environmental Quality (“TCEQ”) in May 2008 to dispose of radioactive byproduct material and enhance its bulk waste handling and disposal capabilities. The URS contract contains three separate elements: Ø The addition of a railroad loop and facilities for unloading hazardous waste materials from rail cars; Ø Construction of the byproduct disposal landfill; and Ø Construction of a low-level radioactive waste (“LLRW”) disposal landfill facility upon the TCEQ’s approval of WCS' pending LLRW disposal license application. WCS President Rodney Baltzer said, “We will immediately begin constructing the facilities for unloading hazardous waste and for disposal of radioactive byproduct material since licenses and contracts for those operations have already been secured.We will not begin constructing the separate LLRW disposal landfill until the TCEQ issues a license, which is expected to occur in the near future.” Mr.
